Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-17 have been examined.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent Claims 1, 9, 17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are in a statutory category of invention.  However, the claims recite 
request a transportation hailing service, associated with one of a plurality of passengers; displaying information to provide transportation to respond to a request
for the transportation hailing service; a database storing state data and action data received from the plurality of client devices and the plurality of transportation devices, the state data associated with the utilization of the transportation hailing service and the action data associated with a plurality of incentive actions for each passenger, each incentive action associated with a different incentive to a passenger to engage the transportation hailing service; a Q-value neural network trained to determine rewards associated with incentive actions from a set of virtual trajectories of states, incentive actions, and rewards, based on a history of the action data and associated state data; a passenger neural network operable to determine a preference/possibility for the use of the transportation service for each of the plurality of passengers via;  a V-value neural network operable to determine a V-value from the use of the transportation service for each of the plurality of passengers via; an incentive policy engine operable to order the plurality of passengers according to the associated V-values and determine an incentive policy including selected incentive actions from the plurality of incentive actions based on the determined rewards for each of the plurality of passengers; communicate a selected incentive according to the determined incentive policy.  This is considered in the Abstract Idea grouping of certain methods of organizing human activity - advertising, marketing or sales activities or behaviors. This judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements.  The additional elements are considered a plurality of client devices, a network, executing an application, a plurality of transportation devices, each of the transportation devices executing an application; an incentive system coupled to the plurality of transportation devices and client devices via the network, the incentive system; an incentive server, network.  These are considered generic.  The generically recited computer elements do not add a practical application or meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.    
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional limitations only perform well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).  Also, the additional hardware elements are: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structure that serves to perform generic computer functions.  Viewed separately or as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amounts to significantly more than the abstract idea itself.  The claim does not provide significantly more than the identified abstract idea, in that there is no improvement to another technology or technical field, no improvement to the functioning of a computer, no application with, or by use of a particular machine, no transformation or reduction of a particular article to a different state or thing, no specific limitation other than what is well-understood, routing and conventional in the field, no unconventional step that confines the claim to a particular useful application, or meaningful limitations that amount to more than generally linking the use of the abstract idea to a particular technological environment.  Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-8, 10-16 are not considered directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above.  While these descriptive elements may provide further helpful description for the claimed invention, these elements do not confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts identified in the claimed invention.  Hence, these dependent claims are also rejected under 101.
Please see the 35 USC 101 section at the Examination Guidance and Training Materials page on the USPTO website.  	
	
Abari coupons and ride hail
Pandey
Wang [20]… the system comprises a user's social networking data 100, a candidate set generator 130, a conversion prediction engine 150, a value computation engine 160, an expected value scoring engine 280 and a database of expected value rankings 170 assigned to each candidate user. 
Guild optimal incentive
Jogani optimal incentive based on user type
Keng [144]…  and customer centric determination as a measure of the effect of the promotion across different customer groups.
CURTIS
[47]… Machine learning techniques may be implemented to determine which incentive and action combination would carry the best expected value for a user. 
[0032] At 240, the method may select a user from amongst the users of the content distribution system. The selection may be done based on the user's content sharing rating. For example, the users may be sorted in accordance with their content sharing rating and a percentage of the top rated users may be selected
Murphy
Madden

Use XU for machine
Ride hail
Abari
Bijor
[13]…  If the requesting user requests a luxury transportation service, the recommendation engine can select promotions having a high spending requirement or promotions offered by high-end entities. The recommendation engine can also generate recommendations relating to high-end entities. If the requesting user requests a basic ride-pooling or an economy transport service, the recommendation engine can determine to select promotions having lower spending requirements.
[0025] Among other benefits, the network system and the recommendation engine described herein allow for delivery of highly individualized and customized promotions and recommendations that are particularly relevant and suitable for the user based on context information determined from a variety of sources, including the user's service request. 
[0046] In certain implementations, promotions conveyed to the user by the network system (e.g., via promotional content data 151 transmitted to the user device 195) can comprise one or more requirements. For example, certain promotions can require that the user 197 make a certain number of transactions or meet a certain spending requirement at a specific entity(ies) in order to receive certain benefits or discounts. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bijor (20180315088) in view of Xu (20200285937).	
Claims 1, 9, 17. Examiner notes Applicant Spec at [41] and that amount of coupon changes based on current state for cumulative reward.  And, Q-value is not a term of general art but related to an optimal coupon value.  Examiner notes Applicant Spec at [0042, 66] and that V-value is not term of general art but rather related to value of customer based on customer info.  And based on Applicant Spec at [45] the different rated customers based on v-value get a coupon value according to q-value.
Bijor discloses a transportation hailing system, comprising:
a plurality of client devices, each of the client devices in communication with a
network and executing an application to request a transportation hailing service, each of
the client devices associated with one of a plurality of passengers (Fig. 1, [7]);
a plurality of transportation devices, each of the transportation devices executing
an application displaying information to provide transportation to respond to a request
for the transportation hailing service (Fig. 1, [7]);
a database storing state data and action data received from the plurality of client
devices and the plurality of transportation devices, the state data associated with the
utilization of the transportation hailing service and the action data associated with a
plurality of incentive actions for each passenger, each incentive action associated with a
different incentive to a passenger to engage the transportation hailing service (see promotions and context information including historical data [9, 14, 18, 21] including promotions and predicting based on historical data [44] and using neural networks/machine learning and history to find optimal promotions [21, 53]);
an incentive system coupled to the plurality of transportation devices and client
devices via the network, the incentive system including (Figs. 1, 2; [7]):
a Q-value neural network trained to determine rewards associated with
incentive actions from a set of virtual trajectories of states, incentive actions, and
rewards, based on a history of the action data and associated state data [21, 53];
a passenger neural network operable to determine a preference/possibility for the use of the transportation service for each of the plurality of passengers via (see context for the particular customers or customers of that type based on history [21, 53]). 
Bijor does not explicitly disclose a V-value neural network operable to determine a V-value from the use of the transportation service for each of the plurality of passengers via; an incentive policy engine operable to order the plurality of passengers
according to the associated V-values and determine an incentive policy including
selected incentive actions from the plurality of incentive actions based on the
determined rewards for each of the plurality of passengers.
However, Xu discloses using neural networks and tracking consumption capacities of consumers and varying the coupon amount based on the consumer consumption capacity levels ([3, 39, 62] and these further show predicting the user consumption capacity from max to min [35, 36, 76] and see Fig. 5 and user level; and this further shows varying coupon amount based on user consumption capacity levels [37, 38]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Xu’s neural networks and coupon value changing based on user consumption levels to Bijor’s neural networks and coupons based on context and history.  One would have been motivated to do this in order to better present optimal coupons.
Bijor further discloses an incentive server operable to communicate a selected incentive to at least some of the client devices according to the determined incentive policy via the network (Figs. 1, 2; [21, 53]).
Claims 4, 12. Bijor does not explicitly disclose the transportation hailing system of claim 3, wherein the historical reward is the average of all rewards associated with the state in the historical trajectory. However, Xu discloses tracking mean prices and consumption capacities [4] and linking differing coupon amounts to the different consumption capacities [38]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Xu’s average rewards to Bijor’s optimal promotions.  One would have been motivated to do this in order to better provide optimal promotions.
Claims 5, 13. The prior art further discloses transportation hailing system of claim 1, wherein the plurality of incentive actions are coupons offering different discount values for engaging the transportation hailing service (see Xu and the varying coupon values above. And, the motivation is the same as already provided).
Claims 6, 14. Bijor does not explicitly disclose the transportation hailing system of claim 1, wherein the V-value is the sum of payments of a passenger over a pre-determined period for using the transportation hailing service.  However, Xu disclsoes the V-value features above and Xu further discloses wherein the V-value is the sum of payments of a passenger over a pre-determined period for using the transportation hailing service ([30]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Xu’s historical purchase of a user tracking to Bijor’s context and history of a user.  One would have been motivated to do this in order to better send appropriated coupons to particular users.
Claims 7, 15. Bijor further discloses the transportation hailing system of claim 1, wherein the incentives are communicated to the client devices over the network (Figs. 1, 2).
Claims 8, 16. Bijor further discloses the transportation hailing system of claim 1, wherein the incentive system is further operable to update the incentive policy by repeating the training the Q-value neural network ([21, 53] and note that the value is repeated over time as indicated by tracking history). Bijor does not explicitly disclose determining a V-value, ordering the plurality of passengers, for additional state and action data received from the client devices and transportation devices after a pre-determined cycle period. However, Xu discloses the v-value features above and repeating over different time periods (see time periods at [30, 31], see every month at [50]). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Xu’s repeating for different time periods to Bijor’s historical and context analysis for optimal promotions.  One would have been motivated to do this in order to better present promotions over time.

Claims 2, 3, 10, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bijor (20180315088) in view of Xu (20200285937) in view of Official Notice.
Claims 2, 10. Bijor further discloses the transportation hailing system of claim 1, wherein each of the plurality of incentive actions is assigned a value ([21, 53] and history and result after coupon), and wherein the communicating of the selected incentives continues to the some of the client devices [21, 53].  Bijor does not explicitly disclose until an overall budget is exceeded by the value of the communicated selective incentive actions. However, Examiner takes Official Notice that campaigns run until budgets are lower than revenues. When budgets run out, or there are no new revenue to replace budgets, it is old and well known that campaigns end because there are no funds to run them. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add campaigns that do not run past funds to pay for them to Bijors incentives provided over time.  One would have been motivated to do this in order to better be able to continue providing incentives and services and not go bankrupt.
Claims 3, 11. Bijor does not explicitly disclose the transportation hailing system of claim 1, wherein the inventive system determines the virtual trajectories by being configured to: train a transition function to determine a next state from each incentive action by breaking initial trajectories of actions, states and rewards;
determine a next state via the trained transition function; determine whether the next state from the incentive action matches the next state in the historical trajectory; assign a historical reward to the next state if the next state matches; and determine a reward matching a reward associated with a neighbor next state in the historical trajectory of the next state does not match. However, Bijor discloses the neural network, user and incentive features above including looking at history and context [21, 53].  And, Xu discloses training the neural network [48, 52, 83] and user states [30].  And, Examiner takes Official Notice that it is old and well known that neural networks can be trained to transition from different states to next states and look for matches. These are standard neural network operating and training practices. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add training neural networks and states and histories to Bijor’s neural networks and promotions and context and history.  One would have been motivated to do this in order to better user neural networks to provide promotions.


Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Note Global Dossier on related foreign parent application;


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        11/21/22